                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

TERRY TRIGGS,

                      Plaintiff,                    Case No. 2:20-cv-8

v.                                                  Honorable Robert J. Jonker

UNKNOWN BARNHARDT et al.,

                      Defendants.
____________________________/

                                           OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants Smith, McLean, and Lalonde. The Court also will dismiss Plaintiff’s claims under the

Fourth and Fourteenth Amendments against remaining Defendant Barnhardt.               Plaintiff’s

retaliation claim against Defendant Barnhardt remains in the case.
                                                     Discussion

I.       Factual Allegations

                  Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.

The events about which he complains occurred at that facility. Plaintiff sues the following URF

officials in their official and personal capacities: Sergeant Unknown Barnhardt; Correctional

Officer Scott Smith; Grievance Coordinator Michael McLean; and Assistant Deputy Warden Dave

Lalonde.

                  Plaintiff alleges that, on November 4, 2019, Defendant Barnhardt abused his

authority by moving Plaintiff from URF-West, which housed inmates in dorm settings, to URF-

East, which houses inmates in two-person cells. Defendant Barnhardt ordered the move without

issuing a notice of intent or a misconduct, and Plaintiff was not allowed to take his personal

property with him at the time of the move. Plaintiff received his property the following day.

However, during the return of the property, Defendant Barnhardt ordered Defendant Smith to

confiscate Plaintiff’s JP5 tablet1 as contraband. Plaintiff alleges that Defendants acted in violation

of policy, did not explain why they were taking the JP5, and did not issue either a misconduct

ticket or a notice of intent (NOI) to take the property. Defendant Smith did, however, issue a

contraband removal record on November 5, 2019, which listed the confiscated items. (Contraband

Removal Record, App. D to Compl., ECF No. 1-6, PageID.21.)




1
  The JP5 is one of a series of tablet computers designed for correctional facilities and sold through JPay, a privately
held corrections-related service provider that contracts with various state departments of corrections, jails, and private
federal prisons to provide services such as money transfers, email, and video visitation.                              See
https://en.wikipedia.org/wiki/JPay.

                                                            2
                Plaintiff filed a grievance against Defendants Barnhardt and Smith on November

12, 2019. Grievance Coordinator Defendant McLean removed the grievance from the grievance-

submission box, but did not issue a grievance number.

                On November 16, 2019, Plaintiff asked Defendant Barnhardt why he was refusing

to return the JP5 tablet. Defendant Barnhardt responded that he had planned to return the tablet to

Plaintiff, but, when Plaintiff filed a grievance, Barnhardt decided that he would make sure that

Plaintiff would not get his tablet back. Plaintiff told Barnhardt that what he was doing was illegal.

Barnhardt replied that, as a sergeant, he could do whatever he wanted. Defendant Barnhardt

informed Plaintiff that he would have Defendant McLean hold and delay processing Plaintiff’s

grievance. Defendant Barnhardt also told Plaintiff that he personally intended to hear the

misconduct charge, despite having been part of writing the misconduct ticket.

                On November 19, 2018, Plaintiff asked Defendant McLean why he had not

processed Plaintiff’s grievance against Defendant Barnhardt. Defendant McLean told Plaintiff

that he was not going to process the grievance until the misconduct Defendant Barnhardt intended

to write had been resolved. Defendant McLean allegedly told Plaintiff that he was not going to go

against Defendant Barnhardt. McLean also told Plaintiff that his grievance would be rejected and

that, if he appealed, Plaintiff would be placed on grievance restriction.

                On November 26, 2019, 21 days after Plaintiff filed his grievance against

Defendants Barnhardt and Smith, Defendant Barnhardt induced Defendant Smith to write a Class-

III misconduct2 ticket against Plaintiff based on possessing contraband. Officer Machinski

reviewed the misconduct ticket with Plaintiff that same day. Plaintiff’s grievance was rejected as

non-grievable the following day.


2
 Under Michigan Department of Corrections Policy Directive 03.03.105, ¶ B, a Class I misconduct is a “major”
misconduct and Class II and III misconducts are “minor” misconducts.

                                                     3
               Defendant Barnhardt acted as the hearing officer on the misconduct ticket, despite

his involvement in the conduct in issue and ostensibly in violation of MDOC Policy Directive

03.03.05. Plaintiff objected to Defendant Barnhardt presiding over the misconduct hearing.

Defendant Barnhardt found Plaintiff guilty of the misconduct and imposed a sanction of counseling

or reprimand. (Class-III Misconduct Hr’g Rep., App. F to Comp., ECF No. 1-8.) Barnhardt listed

a variety of contraband information found both on Plaintiff’s JP5 tablet and in handwritten and

typed form: instructions on how to access the Tor browser and the dark web, which, according to

the misconduct hearing report, Plaintiff admitted he had shared with others; material explaining

how to falsify documents and obtain money through forged and fraudulent documents; and

material on “Dynastic Ministries,” a group with a structure and activities consistent with an MDOC

Security Threat Group, rather than a recognized religious group. Defendant Barnhardt found that

the contraband information served no legitimate purpose and presented a threat to the safety and

order of the facility. He therefore ordered that the written material be disposed of and that Plaintiff

be provided 30 days in which to send his JP5 out of the facility at his own expense. (See

Misconduct Hr’g Report, ECF No. 1-8, PageID.23.)

               Plaintiff contends that Defendants Barnhardt and Smith seized and searched

Plaintiff’s JP5 tablet without probable cause or reasonable suspicion, in violation of the Fourth

Amendment. Plaintiff also contends that Defendants Barnhardt, Smith, and McLean conspired to

retaliate against Plaintiff for exercising his First Amendment right to file a grievance. In addition,

Plaintiff complains that Defendants Barnhardt and Smith deprived him of his Fourteenth

Amendment right to due process by transferring him to a different cell without notice or a hearing

and by failing to follow prison policy in the issuance and hearing on the misconduct charge.

Further, Plaintiff contends that Defendants Barnhardt, Smith, McLean, and Lalonde violated his



                                                  4
Fourteenth Amendment right to substantive due process by confiscating Plaintiff’s legally

purchased JP5 player, searching it, ultimately destroying it, and/or by acquiescing in that conduct.

Plaintiff alleges that Defendants’ conduct also violated Article I, §§ 2, 3, 11, and 17 of the

Michigan constitution.

               Plaintiff seeks declaratory and injunctive relief, together with compensatory and

punitive damages.

II.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the



                                                  5
Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Handling of Grievances

                Plaintiff alleges that Defendant McLean failed to follow policy in the processing of

Plaintiff’s grievances and in rejecting Plaintiff’s grievance about the taking of the JP5 tablet.

Plaintiff alleges that Defendant Lalonde acquiesced in Defendant McLean’s actions and

acquiesced in the conduct of Defendants Barnhardt and Smith, which was the subject of Plaintiff’s

grievance.

                To the extent that Plaintiff alleges that Defendants McLean and Lalonde failed to

properly supervise their subordinates, Plaintiff fails to state a claim. Government officials may

not be held liable for the unconstitutional conduct of their subordinates under a theory of

respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676; Monell v. New York City Dep’t

of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d 484, 495 (6th Cir. 2009). A

claimed constitutional violation must be based upon active unconstitutional behavior. Grinter v.

Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v. Barber, 310 F.3d 889, 899 (6th Cir. 2002).

The acts of one’s subordinates are not enough, nor can supervisory liability be based upon the

mere failure to act. Grinter, 532 F.3d at 576; Greene, 310 F.3d at 899; Summers v. Leis, 368 F.3d
                                                   6
881, 888 (6th Cir. 2004). Moreover, § 1983 liability may not be imposed simply because a

supervisor denied an administrative grievance or failed to act based upon information contained in

a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). “[A] plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has

violated the Constitution.” Iqbal, 556 U.S. at 676. Accordingly, to the extent that Plaintiff claims

that Defendants McLean and Lalonde failed to supervise their subordinates, his complaint against

them must be dismissed for failure to state a claim.

               Further, to the extent that Plaintiff claims that Defendants McLean and Lalonde

failed to follow prison policy concerning the handling of grievances, thereby depriving Plaintiff of

his right to due process, Plaintiff fails to state a claim against Defendants. Plaintiff has no due

process right to file a prison grievance. The courts repeatedly have held that there exists no

constitutionally protected due process right to an effective prison grievance procedure. See Hewitt

v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445 (6th

Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x

568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th

Cir. Feb. 7, 2000); see also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v.

Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting cases). Michigan law does not create a liberty

interest in the grievance procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan

v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907,

at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff has no liberty interest in the grievance process,

Defendants’ conduct did not deprive him of due process.

               Given that Plaintiff makes no other allegations against Defendant Lalonde,

Plaintiff’s complaint against Defendant Lalonde will be dismissed for failure to state a claim.



                                                 7
IV.    Illegal Search & Seizure

               Plaintiff contends that Defendants Barnhardt and McLean illegally confiscated and

searched Plaintiff’s papers and JP5 tablet without a valid penological interest, in violation of the

Fourth Amendment. In Hudson v. Palmer, 468 U.S. 517 (1984), the Supreme Court considered

and rejected a Fourth Amendment claim similar to Plaintiff’s. In that case, a prison official

searched a prisoner’s cell and destroyed some of his legal papers in the process. Id. at 519, 535.

The prisoner claimed that the prison official’s conduct constituted an unreasonable search and

seizure of his property, in violation of the Fourth Amendment. Id. at 530. The Court disagreed.

               The Hudson Court recognized that, while prisoners are not beyond the reach of the

Constitution, “curtailment of certain rights is necessary, as a practical matter, to accommodate a

‘myriad of institutional needs and objectives’ of prison facilities, . . . chief among which is internal

security.” Id. at 523-24 (internal citation omitted). The Court then determined that the official’s

search of the prisoner’s cell did not violate the Fourth Amendment because “society is not prepared

to recognize as legitimate any subjective expectation of privacy that a prisoner might have in his

prison cell.” Id. at 526. According to the Court, “[a] right of privacy in traditional Fourth

Amendment terms is fundamentally incompatible with the close and continual surveillance of

inmates and their cells required to ensure institutional security and internal order.” Id. at 527-28.

For similar reasons, the Court held that “the Fourth Amendment does not protect against seizures

in a prison cell [.]” Id. at 528 n.8. According to the Court, “[p]rison officials must be free to seize

from cells any articles which, in their view, disserve legitimate institutional interests.” Id.

               Applying Hudson to Plaintiff’s case, the Fourth Amendment clearly did not prohibit

Defendants from searching his possessions and confiscating items that appeared to be contraband,

including the written pages. For the same reasons and based on the legitimate penological interests

identified in Hudson, Defendants had an interest in determining if any of the illegal written material
                                                   8
(or other contraband) was also stored on Plaintiff’s electronic device. See Rainwater v. Ahlin, No.

1:18-cv-49, 2018 WL 2251713, at *9 (E.D. Cal. May 15, 2015) (dismissing for failure to state a

claim a prisoner’s claim that prison officials violated the Fourth Amendment by searching his

thumb drive without a warrant); c.f. DiGuiseppe v. Ward, 698 F.2d 602, 605 (7th Cir. 1983)

(holding that, where search of the content of a prisoner’s cell is reasonable under the Fourth

Amendment, reading and seizing the prisoner’s diary also is reasonable). Searches of electronic

devices and storage are reasonably related to and necessary for the safety and security of guards

and others in the facility, order within the facility, and the efficiency of the facility’s operations.

Johanneck v. Ahlin, No. 1:18-cv-51, 2018 WL 1014454, at *14 (E.D. Cal. Feb. 21, 2018) (holding

that prison’s regulations for searching electronic devices and storage are reasonably related to

prison’s legitimate interest in removing illicit digital material and securing the facility).

               In sum, because Plaintiff had no reasonable expectation of privacy in his cell or in

the possessions stored in his cell, he does not state a Fourth Amendment claim for the search or

seizure of his JP5.

V.     Fourteenth Amendment: Procedural Due Process

               Plaintiff contends that Defendants violated his right to procedural due process by

transferring him to a new cell without notice or a hearing and by failing to follow the procedures

set forth in policy for issuing misconduct charges, processing and acting on grievances, and taking

property.

               To the extent that Plaintiff alleges that Defendants violated prison policy, he fails

to state a § 1983 claim. Claims under § 1983 can only be brought for “deprivation of rights secured

by the constitution and laws of the United States.” Lugar v. Edmondson Oil Co., 457 U.S. 922,

924 (1982). Section 1983 does not provide redress for a violation of a state law. Pyles v. Raisor,

60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994).
                                                   9
Defendants’ alleged failures to comply with state administrative rules or policies do not rise to the

level of a constitutional violation. Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody

v. City of Mason, 250 F.3d 432, 437 (6th Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-48

(6th Cir. 1992); Barber v. City of Salem, 953 F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett,

No. 94-23347, 1995 WL 236687, at *1 (6th Cir. Apr. 21, 1995) (failure to follow policy directive

does not rise to the level of a constitutional violation because policy directive does not create a

protectible liberty interest). Plaintiff therefore fails to state a due process claim based on any

Defendant’s violation of MDOC policy.

               To the extent that Plaintiff alleges that his transfer from URF-West to URF-East

violated his right to due process, Plaintiff also fails to state a claim. The Supreme Court has held

that a prisoner does not have a protected liberty interest in the procedures affecting his

classification and security because the resulting restraint does not impose an “atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 484 (1995). In Rimmer-Bey v. Brown, 62 F.3d 789, 790-91(6th Cir. 1995),

the Sixth Circuit applied the Sandin test to the claim of a Michigan inmate that the mandatory

language of the MDOC’s regulations created a liberty interest that he receive notice and hearing

before being placed in administrative segregation. The court held that regardless of the mandatory

language of the prison regulations, the inmate did not have a liberty interest because his placement

in administrative segregation did not constitute an atypical and significant hardship within the

context of his prison life. Id; see also Mackey v. Dyke, 111 F.3d 460, 463 (6th Cir. 1997). Without

a protected liberty interest, plaintiff cannot successfully claim that his due process rights were

violated because, “[p]rocess is not an end in itself.” Olim v. Wakinekona, 461 U.S. 238, 250

(1983).



                                                 10
               Here, Plaintiff’s transfer from URF-West to URF-East resulted in a far more limited

change to his conditions of confinement than the placement in segregation at issue in Sandin.

Moreover, the Supreme Court repeatedly has held that a prisoner has no constitutional right to be

incarcerated in a particular facility or to be held in a specific security classification—much less to

be housed in a particular type of cell. See Olim, 461 U.S. at 245; Moody v. Daggett, 429 U.S. 78,

88 n.9 (1976); Meachum v. Fano, 427 U.S. 215, 228-29 (1976). Plaintiff alleges only that prisoners

housed in URF-West live in a dorm setting, whereas prisoners housed in URF-East reside in two-

person cells. Plaintiff’s allegation fails to demonstrate the sort of atypical and significant hardship

that would give rise to a liberty interest. Accordingly, he fails to state a due process claim.

               Finally, to the extent that Plaintiff alleges that Defendant Barnhardt deprived him

of his property without due process by presiding over a biased hearing, Plaintiff’s claim is barred

by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by Daniels v. Williams,

474 U.S. 327 (1986). Under Parratt, a person deprived of property by a “random and unauthorized

act” of a state employee has no federal due process claim unless the state fails to afford an adequate

post-deprivation remedy. If an adequate post-deprivation remedy exists, the deprivation, although

real, is not “without due process of law.” Parratt, 451 U.S. at 537. This rule applies to both

negligent and intentional deprivations of property, as long as the deprivation was not done pursuant

to an established state procedure. See Hudson v. Palmer, 468 U.S. 517, 530-36 (1984). Because

Plaintiff’s claim is premised upon allegedly unauthorized acts of a state official, he must plead and

prove the inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57 F.3d 476,

479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). Under settled Sixth

Circuit authority, a prisoner’s failure to sustain this burden requires dismissal of his § 1983 due-

process action. See Brooks v. Dutton, 751 F.2d 197 (6th Cir. 1985).



                                                  11
               Plaintiff has not sustained his burden in this case, because he has not even alleged

that state post-deprivation remedies are inadequate. Moreover, numerous state post-deprivation

remedies are available to him. First, a prisoner who incurs a loss through no fault of his own may

petition the institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy

Directive 04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims

for property loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws

§ 600.6419; MDOC Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan

law authorizes actions in the Court of Claims asserting tort or contract claims “against the state

and any of its departments, commissions, boards, institutions, arms, or agencies.” Mich. Comp.

Laws § 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate

post-deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff

does not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property.

               Accordingly, Plaintiff’s due process claims against all Defendants will be

dismissed.

VI.    Retaliation

               Plaintiff alleges that Defendants Barnhardt, Smith, and McLean retaliated against

Plaintiff or conspired to retaliate against Plaintiff for filing a grievance against Defendant

Barnhardt.

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was
                                                 12
motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Plaintiff sufficiently alleges the first prong of the retaliation standard. The filing of

a prison grievance is constitutionally protected conduct for which a prisoner cannot be subjected

to retaliation. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Herron v. Harrison,

203 F.3d 410, 415 (6th Cir. 2000).

               Upon initial review, the Court concludes that Plaintiff has alleged facts sufficient

to state all three prongs of a retaliation claim against Defendant Barnhardt.

               However, Plaintiff’s retaliation claims against Defendants Smith and McLean fail

at the second step of the Thaddeus-X standard. Plaintiff alleges that Defendant McLean did not

follow prison policy in processing Plaintiff’s grievance against Defendant Barnhardt. Defendant

McLean’s failure to process a grievance does not amount to adverse action. The Sixth Circuit

repeatedly has held that placement on modified grievance access does not constitute an adverse

action for purposes of a retaliation claim. See, e.g., Alexander v. Vittitow, No. 17-1075, 2017 WL

7050641, at *5 (6th Cir. Nov. 9, 2017); Jackson v. Madery, 158 F. App’x 656, 660 (6th Cir. 2005)

(per curiam); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 446 (6th Cir. 2005); Kennedy v.

Tallio, 20 F. App’x 469, 471 (6th Cir. Sept. 26, 2001). Placement on modified access would not

deter a person of ordinary firmness from continuing to engage in protected conduct, because

modified-access status does not impair the ability to file civil rights actions in federal court. Title

42 U.S.C. § 1997e(a), which requires prisoners to exhaust their administrative remedies before

coming to federal court only requires the exhaustion of “such administrative remedies as are



                                                  13
available.” See Kennedy, 20 F. App’x at 471. If a prisoner has been placed on modified access to

the grievance procedure and attempts to file a grievance which is deemed to be non-meritorious,

he has exhausted his “available” administrative remedies as required by § 1997e(a). Id. For the

same reasons that placement on modified grievance access does not amount to adverse action, an

official’s rejection of a grievance is not sufficiently adverse to state a retaliation claim. Many

courts, including this one, have held that the denial or refusal to process a grievance is not an

adverse action. See, e.g., Cameron v. Gurnoe, No. 2:19-cv-71, 2019 WL 2281333, at *4 (W.D.

Mich. May 29, 2019) (citing cases); Branch v. Houtz, No. 1:16-cv-77, 2016 WL 737779, at *6

(W.D. Mich. Feb. 26, 2016) (rejection or denial of a grievance is not adverse); Weatherspoon v.

Williams, No. 2:14-cv-108, 2015 WL 2106401 (W.D. Mich. May 6, 2015) (holding that the

rejection of a grievance is not adverse action); Ross v. Westchester Cty. Jail, No. 10 Civ. 3937

(DLC), 2012 WL 86467, at *8 (S.D.N.Y. Jan. 11, 2012) (the refusal to file a single grievance is,

without more, insufficient to constitute an adverse action); Stone v. Curtin, No. 1:11-cv-820, 2011

WL 3879505, at *4 (W.D. Mich. Aug. 31, 2011) (the failure to process a prison grievance would

not deter a prisoner of ordinary firmness from exercising his right to file a grievance); Green v.

Caruso, No. 1:10-cv-958, 2011 WL 1113392, at *10 (W.D. Mich. Mar. 24, 2011) (the denial of a

prisoner’s grievances was not sufficiently adverse to support a retaliation claim); Burgos v.

Canino, 641 F. Supp. 2d 443, 454 (E.D. Pa. 2009) (the rejection or denial of prison grievances

does constitute an adverse action for purposes of a retaliation claim). Plaintiff therefore fails to

state a claim against Defendant McLean.

               To the extent that Plaintiff alleges that Defendant Smith did not file his misconduct

charge until three weeks after confiscating Plaintiff’s JP5 and after Plaintiff filed his grievance,

Plaintiff also fails to allege adverse action. Although the Sixth Circuit repeatedly has recognized



                                                14
that the filing of a false and retaliatory misconduct charge may be adverse action, see, e.g., Maben

v. Thelen, 887 F.3d 252, 267 (6th Cir. 2018) (citing Hill v. Lapin, 630 F.3d 468, 474 (6th Cir.

2010)), Plaintiff at no time disputes the truth of the misconduct charge. Nor does he contest what

Smith said in the misconduct charge. Indeed, he admits that Smith confiscated the items as

contraband at the time Plaintiff was moved to a new cell—well before Plaintiff filed his grievance

against Defendant Barnhardt. The mere fact that Plaintiff believes that prison policy required

Smith to file the misconduct charge earlier than he did does not render Smith’s action adverse.

Plaintiff thus fails to state a retaliation claim against Defendant Smith.

               Although the Court concludes that Plaintiff has failed to state a retaliation claim

against Defendants McLean and Smith arising out of their own actions, Plaintiff attempts to hold

Defendants McLean and Smith liable for Defendant Barnhardt’s actions and intent by making a

conclusory allegation that they conspired in Defendant Barnhardt’s actions to retaliate against

Plaintiff.

               A civil conspiracy under § 1983 is “an agreement between two or more persons to

injure another by unlawful action.” See Hensley v. Gassman, 693 F.3d 681, 695 (6th Cir. 2012)

(quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). The plaintiff must show the

existence of a single plan, that the alleged coconspirator shared in the general conspiratorial

objective to deprive the plaintiff of a federal right, and that an overt action committed in

furtherance of the conspiracy caused an injury to the plaintiff. Hensley, 693 F.3d at 695; Bazzi v.

City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover, a plaintiff must plead a conspiracy

with particularity, as vague and conclusory allegations unsupported by material facts are

insufficient. Twombly, 550 U.S. at 565 (recognizing that allegations of conspiracy must be

supported by allegations of fact that support a “plausible suggestion of conspiracy,” not merely a



                                                 15
“possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008); Spadafore v. Gardner, 330 F.3d

849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987).

                  Plaintiff’s conclusory allegations are insufficient to show that Defendants McLean

and Smith conspired with Defendant Barnhardt to retaliate against Plaintiff. Plaintiff has provided

no allegations establishing an agreement between Defendants. Instead, Plaintiff’s claims of

conspiracy by Defendants Mclean and Smith rest on conclusory assumptions. With respect to

Defendant McLean, Plaintiff assumes an intent to conspire from the fact that McLean delayed

processing Plaintiff’s grievance, for the express reason that McLean anticipated that either

Defendant Barnhardt or Smith would file a Class-II misconduct charge based on the property they

had already confiscated—which would have resulted in a different mechanism for Plaintiff to have

his concerns addressed.3 The fact that Defendant McLean was aware that Defendant Barnhardt

might issue a misconduct charge on the confiscated property does not demonstrate that Defendant

McLean intended to participate in issuing a retaliatory misconduct.

                  Similarly, Plaintiff’s allegation concerning Defendant Smith’s alleged conspiracy

with Defendant Barnhardt is limited to an unsupported inference that Defendant Smith, who had

originally issued the contraband removal notice, eventually wrote a misconduct charge against

Plaintiff because Defendant Smith shared a retaliatory motive with Defendant Barnhardt—rather

than because Plaintiff had contraband (a fact that Plaintiff does not dispute). As the Supreme Court

has held, such allegations, while hinting at a “possibility” of conspiracy, do not contain “enough

factual matter (taken as true) to suggest that an agreement was made.” Twombly, 550 U.S. at 556.

As the Supreme Court recognized in Iqbal, although parallel conduct may be consistent with an




3
  Under prison policy, a grievance may not be filed about a decision made in a Class-II or Class-III misconduct hearing.
MDOC Policy Directive (PD) 03.02.130 ¶ J(11).

                                                          16
unlawful agreement, it is insufficient to state a claim where that conduct “was not only compatible

with, but indeed was more likely explained by, lawful, unchoreographed . . . behavior.” Iqbal, 556

U.S. at 680.

               In light of the far more likely possibility that the independent, nonretaliatory actions

of Defendants Smith and McLean were unrelated to Defendant Barnhardt’s motives, Plaintiff fails

to state a plausible conspiracy-to-retaliate claim against Defendants McLean and Smith for actions

taken by Defendant Barnhardt.

               Accordingly, the Court will dismiss Plaintiff’s retaliation and conspiracy-to-

retaliate claims against Defendants McLean and Smith. Plaintiff’s retaliation claim against

Defendant Barnhardt remains in the case.

VII.   Motion for Preliminary Injunction

               Also pending before the Court is Plaintiff’s motion for preliminary injunction.

Plaintiff contends that the taking of his JP5 player, as an illegal seizure and in violation of

Plaintiff’s right to due process, causes Plaintiff irreparable damage. Specifically, he contends that

the JP5 player contained stored photographs that are irreplaceable, as the MDOC now prohibits

prisoners from receiving original photographs through the mail. Plaintiff also suggests that he

remains at unspecified risk of further retaliation by Defendants.

               Preliminary injunctions are “one of the most drastic tools in the arsenal of judicial

remedies.” Bonnell v. Lorenzo, 241 F.3d 800, 808 (6th Cir. 2001) (quoting Hanson Trust PLC v.

ML SCM Acquisition Inc., 781 F.2d 264, 273 (2d Cir. 1986)). The issuance of preliminary

injunctive relief is committed to the discretion of the district court. See Ne. Ohio Coal. v.

Blackwell, 467 F.3d 999, 1009 (6th Cir. 2006); Nader v. Blackwell, 230 F.3d 833, 834 (6th Cir.

2000). In exercising that discretion, a court must consider whether plaintiff has established the

following elements: (1) a strong or substantial likelihood of success on the merits; (2) the
                                                 17
likelihood of irreparable injury if the preliminary injunction does not issue; (3) the absence of harm

to other parties; and (4) the protection of the public interest by issuance of the injunction. Id.

These factors are not prerequisites to the grant or denial of injunctive relief, but factors that must

be “carefully balanced” by the district court in exercising its equitable powers. Frisch’s Rest., Inc.

v. Shoney’s, Inc., 759 F.2d 1261, 1263 (6th Cir. 1985); see also S. Galzer’s Distribs. of Ohio, LLC

v. Great Lakes Brewing Co., 860 F.3d 844, 849 (6th Cir. 2017) (“[T]hese are factors to be balanced,

not prerequisites to be met.”); National Viatical, Inc. v. Universal Settlements Int’l, Inc., 716 F.3d

952, 956 (6th Cir. 2013) (same); Ne. Ohio Coal., 467 F.3d at 1009 (same). Moreover, where a

prison inmate seeks an order enjoining state prison officials, the court is required to proceed with

the utmost care and must recognize the unique nature of the prison setting. See Glover v. Johnson,

855 F.2d 277, 284 (6th Cir. 1988); Kendrick v. Bland, 740 F.2d 432, 438 n.3 (6th Cir. 1984). The

party seeking injunctive relief bears a heavy burden of establishing that the extraordinary and

drastic remedy sought is appropriate under the circumstances. See Overstreet v. Lexington-Fayette

Urban Cty. Gov’t, 305 F.3d 566, 573 (6th Cir. 2002); Stenberg v. Cheker Oil Co., 573 F.2d 921,

925 (6th Cir. 1978).

               Under controlling Sixth Circuit authority, Plaintiff’s “initial burden” in

demonstrating entitlement to preliminary injunctive relief is a showing of a strong or substantial

likelihood of success on the merits of his section 1983 action. NAACP v. Mansfield, 866 F.2d 162,

167 (6th Cir. 1989). Plaintiff has not made such a showing. Indeed, the Court has concluded that

Plaintiff fails to state claim under either the Fourth or the Fourteenth Amendment. While

Plaintiff’s retaliation claim against Defendant Barnhardt remains in the case, it is far from clear

that Plaintiff has a substantial likelihood of success on that claim. Although the Court makes no




                                                 18
final determination on this issue, it appears at this preliminary stage that Plaintiff has not made a

substantial showing of a violation of any of his constitutional rights.

               Second, Plaintiff’s allegations fail to demonstrate irreparable harm that is avoidable

by a preliminary injunction. Even at the time Plaintiff filed his motion, the 30-day period for

mailing out the JP5 player had passed. As a result, it appears that the JP5 player is no longer stored

at URF, and injunctive relief will not return the JP5 player to Plaintiff. Harm from the denial of a

preliminary injunction is irreparable only if it is not fully compensable by monetary damages. See

Overstreet, 305 F.3d at 578. While Plaintiff may not be fully satisfied by compensation for his

pictures, compensation is now the only remedy available to him. In addition, Plaintiff’s wholly

conclusory allegations about potential future retaliation do not demonstrate irreparable harm.

               Finally, the interests of identifiable third parties and the public at large weigh

against an injunction. Decisions concerning prison security are vested in prison officials, in the

absence of a constitutional violation. Any interference by the federal courts in the administration

of state prisons is necessarily disruptive. The public welfare therefore militates against the

issuance of extraordinary relief in the prison context, absent a sufficient showing of a violation of

constitutional rights. See Glover, 855 F.2d at 286-87. That showing has not been made here.

Accordingly, Plaintiff’s motion for preliminary relief will be denied.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants Smith, McLean, and Lalone will be dismissed for failure to state

a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). The Court will

also dismiss, for failure to state a claim, Plaintiff’s Fourth and Fourteenth Amendment claims

against remaining Defendant Barnhardt.         The Court also will deny Plaintiff’s motion for



                                                 19
preliminary injunctive relief. Plaintiff’s retaliation claim against Defendant Barnhardt remains in

the case.

               An order consistent with this opinion will be entered.



Dated:      March 10, 2020                   /s/ Robert J. Jonker
                                             ROBERT J. JONKER
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                20
